UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2017 Commission File No. 33-26322 TRANSAMERICA ADVISORS LIFE INSURANCE COMPANY (Exact name of Registrant as specified in its charter) Arkansas 91-1325756 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4333 Edgewood Road, NE Cedar Rapids, Iowa 52499-0001 (Address of Principal Executive Offices) (800) 346-3677 (Registrant’s telephone no. including area code) Securities registered pursuant to Section12(b) or 12(g) of the Act: None Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and(2)has been subject to such filing requirements for the past 90days.☒Yes☐No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).☒Yes☐No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☐ Non-accelerated filer ☒ Smallerreportingcompany ☐ Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).☐Yes☒No Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. Common 250,000 REGISTRANT MEETS THE CONDITIONS SET FORTH IN GENERAL INSTRUCTION H(1)(a) and (b) OF FORM 10-Q AND IS THEREFORE FILING THIS FORM WITH THE REDUCED DISCLOSURE FORMAT. TABLE OF CONTENTS PART I. Financial Information 2 Item 1. Financial Statements 2 BALANCE SHEETS 2 STATEMENTS OF INCOME (LOSS) 4 STATEMENTS OF COMPREHENSIVE INCOME (LOSS) 5 STATEMENTS OF STOCKHOLDER’S EQUITY 6 STATEMENTS OF CASH FLOWS 7 NOTES TO FINANCIAL STATEMENTS (unaudited) 9 Note 1.Summary of Significant Accounting Policies 9 Note 2.Fair Value of Financial Instruments 10 Note 3.Investments 18 Note 4.VOBA and DAC 29 Note 5.Variable Contracts Containing Guaranteed Benefits 30 Note 6.Income Taxes 31 Note 7.Accumulated Other Comprehensive Income 33 Note 8.Stockholder’s Equity and Statutory Accounting Principles 35 Note 9.Reinsurance 35 Note 10.Related Party Transactions 35 Note 11.Commitments and Contingencies 37 Note 12.Segment Information 38 Item 2. Management's Narrative Analysis of Results of Operations 40 Item 3. Quantitative and Qualitative Disclosures About Market Risk 58 Item 4. Controls and Procedures 58 PART II Other Information 58 Item 1. Legal Proceedings 58 Item 1A. Risk Factors 58 Item 2. Unregistered Sales of Equity Securities and use of Proceeds 58 Item 3. Defaults upon Senior Securities 58 Item 4. Mine Safety Disclosures 58 Item 5. Other Information 58 Item 6. Exhibits 58 SIGNATURES 59 EXHIBIT INDEX 60 1 FINAL PART I. Financial Information Item 1. Financial Statements TRANSAMERICA ADVISORS LIFE INSURANCE COMPANY (A WHOLLY OWNED SUBSIDIARY OF TRANSAMERICA CORPORATION) BALANCE SHEETS June 30, December 31, (dollars in thousands, except share data) (unaudited) ASSETS Investments Fixed maturity available-for-sale securities, at estimated fair value (amortized cost: 2017 - $1,347,918; 2016 - $1,383,787) $ $ Equity available-for-sale securities, at estimated fair value (cost: 2017 - $31,264; 2016 - $31,264) Limited partnerships Mortgage loans on real estate Policy loans Derivative assets Total investments Cash and cash equivalents Accrued investment income Deferred policy acquisition costs Deferred sales inducements Value of business acquired Goodwill Income tax asset 1 Reinsurance receivables 80 Receivable for investments sold - net - Other assets Recoverable of ceded guaranteed minimum income benefits embedded derivatives, at fair value Separate Accounts assets Total Assets $ $ See Notes to Financial Statements 2 TRANSAMERICA ADVISORS LIFE INSURANCE COMPANY (A WHOLLY OWNED SUBSIDIARY OF TRANSAMERICA CORPORATION) BALANCE SHEETS - Continued June 30, December 31, (dollars in thousands, except share data) (unaudited) LIABILITIES AND STOCKHOLDER'S EQUITY Liabilities Policyholder liabilities and accruals Policyholder account balances $ $ Future policy benefits Claims and claims settlement expenses Total policyholder liabilities and accruals Payables for collateral under securities loaned, reverse repurchase agreements and derivatives Checks not yet presented for payment Derivative liabilities Affiliated payables - net Affiliated short-term note payable - Reinsurance payables Payable for investments purchased - net - Other liabilities Separate Accounts liabilities Total Liabilities Stockholder's Equity Common stock ($10 par value; authorized 1,000,000 shares; issued and outstanding: 250,000 shares) Additional paid-in capital Accumulated other comprehensive income, net of taxes Retained Earnings (Deficit) ) ) Total Stockholder's Equity Total Liabilities and Stockholder's Equity $ $ See Notes to Financial Statements 3 TRANSAMERICA ADVISORS LIFE INSURANCE COMPANY (A WHOLLY OWNED SUBSIDIARY OF TRANSAMERICA CORPORATION) STATEMENTS OF INCOME (LOSS) Three Months Ended Six Months Ended June 30, June 30, (dollars in thousands) (unaudited) (unaudited) Revenues Policy charge revenue $ Net investment income (loss) Net realized investment gains (losses) Other-than-temporary impairment gains (losses) on securities - ) - ) Portion of other-than-temporary impairments previously recognized in other comprehensive income (loss) - - - ) Net other-than-temporary impairment losses on securities recognized in income - ) - ) Net realized investment gains (losses), excluding other-than-temporary impairment losses on securities Net realized investment gains (losses) 57 ) Net derivative gains (losses) Total Revenues Benefits and Expenses Interest credited to policyholder liabilities Policy benefits (net of reinsurance recoveries: 2017 - $758; $1,173; 2016 - $420; $1,207) Amortization (accretion) of deferred policy acquisition costs ) Amortization (accretion) of value of business acquired Insurance, General and Administrative Expenses Total Benefits and Expenses Income (Loss) Before Taxes ) Income Tax Expense (Benefit) - - - Net Income (Loss) $ ) See Notes to Financial Statements 4 TRANSAMERICA ADVISORS LIFE INSURANCE COMPANY (A WHOLLY OWNED SUBSIDIARY OF TRANSAMERICA CORPORATION) STATEMENTS OF COMPREHENSIVE INCOME (LOSS) Three Months Ended Six Months Ended June 30, June 30, (dollars in thousands) (unaudited) (unaudited) Net Income (Loss) $ ) Other Comprehensive Income (Loss) Net unrealized gains (losses) on available-for-sale securities Net unrealized holding gains (losses) arising during the period Reclassification adjustment for (gains) losses included in net income (loss) ) 68 ) ) Net unrealized gains (losses) on cash flow hedges Net unrealized gains (losses) on cash flow hedges arising during the period Reclassification adjustment for (gains) losses included in net income (loss) Net unrealized other-than-temporary impairments on securities Change in previously recognized unrealized other-than-temporary impairments ) Reclassification adjustment for other-than-temporary impairments included in net income (loss) - - - ) Adjustments Value of business acquired ) Total other comprehensive income (loss), net of taxes Comprehensive Income (Loss) $ See Notes to Financial Statements 5 TRANSAMERICA ADVISORS LIFE INSURANCE COMPANY (A WHOLLY OWNED SUBSIDIARY OF TRANSAMERICA CORPORATION) STATEMENTS OF STOCKHOLDER’S EQUITY Six Months Ended Twelve Months Ended June 30, December 31, (dollars in thousands) (unaudited) Common Stock $ $ Additional Paid-in Capital Balance at beginning of period $ $ Return of capital to Transamerica Corporation ) ) Balance at end of period $ $ Accumulated Other Comprehensive Income Balance at beginning of period $ $ Total other comprehensive income (loss), net of taxes ) Balance at end of period $ $ Retained Earnings (Deficit) Balance at beginning of period $ ) $ ) Net income (loss) ) Cash dividend paid to Transamerica Corporation - ) Balance at end of period $ ) $ ) Total Stockholder's Equity $ $ See Notes to Financial Statements 6 TRANSAMERICA ADVISORS LIFE INSURANCE COMPANY (A WHOLLY OWNED SUBSIDIARY OF TRANSAMERICA CORPORATION) STATEMENTS OF CASH FLOWS Six Months Ended June 30, (dollars in thousands) (unaudited) CASH FLOWS FROMOPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash and cash equivalents provided by operating activities: Change in deferred policy acquisition costs Change in deferred sales inducements 97 Change in value of business acquired Change in benefit reserves, net of change in ceded reinsurance recoverable ) Change in income tax accruals - Change in claims and claims settlement expenses ) Change in other operating assets and liabilities - net ) Change in checks not yet presented for payment ) Amortization (accretion) of investments ) ) Interest credited to policyholder liabilities Net derivative (gains) losses Net realized investment (gains) losses ) 77 Change in unrealized (gains) losses related to limited partnerships ) - Limited partnership asset distributions - 1 Net cash and cash equivalents provided by/(used in) operating activities CASH FLOWS FROMINVESTING ACTIVITIES Sales of available-for-sale securities and mortgage loans Maturities of available-for-sale securities and mortgage loans Purchases of available-for-sale securities and mortgage loans ) ) Sales of limited partnerships Purchases of limited partnerships ) ) Change in affiliated short-term note receivable - Cash received in connection with derivatives Cash paid in connection with derivatives ) ) Policy loans on insurance contracts - net Net settlement on futures contracts Other - Net cash and cash equivalents provided by/(used in) investing activities $ $ See Notes to Financial Statements 7 TRANSAMERICA ADVISORS LIFE INSURANCE COMPANY (A WHOLLY OWNED SUBSIDIARY OF TRANSAMERICA CORPORATION) STATEMENTS OF CASH FLOWS - Continued Six Months Ended June 30, (dollars in thousands) (unaudited) CASH FLOWSFROMFINANCING ACTIVITIES Policyholder deposits $ $ Policyholder withdrawals ) ) Cash dividend paid to Transamerica Corporation - ) Return of capital to Transamerica Corporation (a) ) ) Change in payables for collateral under securities loaned, reverse repurchase agreements and derivatives ) Change in affiliated short-term note payable - Net cash and cash equivalents provided by/(used in) financing activities ) ) Net increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ $ (a) Not included in return of capital to Transamerica Corporation for the six months ended June30, 2016 is the amount payable to Transamerica Corporation in connection with the tax allocation agreement of $13,489. The amount payable is presented on the Balance Sheets within the affiliated payables – net line item. See Notes to Financial Statements 8 TRANSAMERICA ADVISORS LIFE INSURANCE COMPANY (A WHOLLY OWNED SUBSIDIARY OF TRANSAMERICA CORPORATION) NOTES TO FINANCIAL STATEMENTS (unaudited) (dollars in thousands) Note 1.Summary of Significant Accounting Policies Basis of Presentation Transamerica Advisors Life Insurance Company (“TALIC” or the “Company”) is a wholly owned subsidiary of Transamerica Corporation (“TA Corp”, “the Parent”), which is an indirect wholly owned subsidiary of AEGON N.V., a limited liability share company organized under Dutch law. AEGON N.V. and its subsidiaries and joint ventures have life insurance and pension operations in over twenty countries in Europe, the Americas, and Asia and are also active in savings and investment operations, accident and health insurance, and general insurance and have limited banking operations in a number of these countries.
